     Case 4:21-cv-02068 Document 1 Filed on 06/24/21 in TXSD Page 1 of 11




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                      Houston Division


 Wanda Parlins, individually and on behalf of all others
 similarly situated,                                                    Case No.
                                        Plaintiff,
                                                                         CLASS ACTION COMPLAINT

                                                                          DEMAND FOR JURY TRIAL




        -v.-
 Convergent Outsourcing, Inc.
 and John Does 1-25,
                                       Defendants.


       Plaintiff Wanda Parlins (hereinafter, “Plaintiff”), an Texas resident, brings this Class Action

Complaint by and through her attorneys, Stein Saks PLLC, LLC, against Defendant Convergent

Outsourcing, Inc. (hereinafter “Defendant Convergent”), individually and on behalf of a class of all

others similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon

information and belief of Plaintiff’s counsel, except for allegations specifically pertaining to

Plaintiff, which are based upon Plaintiff's personal knowledge.



                      INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the Fair Debt Collection Practices Act (“The FDCPA” or “The

   Act”) in 1977 in response to the "abundant evidence of the use of abusive, deceptive, and unfair

   debt collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress

   was concerned that "abusive debt collection practices contribute to the number of personal

   bankruptcies, to material instability, to the loss of jobs, and to invasions of individual privacy."

                                                                                                     1
  Case 4:21-cv-02068 Document 1 Filed on 06/24/21 in TXSD Page 2 of 11




Id. Congress concluded that "existing laws…[we]re inadequate to protect consumers," and that

"'the effective collection of debts" does not require "misrepresentation or other abusive debt

collection practices." 15 U.S.C. §§ 1692(b) & (c).

   2.      Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to "insure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After

determining that the existing consumer protection laws ·were inadequate. Id. § 1692(b),

Congress gave consumers a private cause of action against debt collectors who fail to comply

with the Act. Id. § 1692k.

                               JURISDICTION AND VENUE

   3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over the state law claims in this

action pursuant to 28 U.S.C. § 1367(a).

   4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

where a substantial part of the events or omissions giving rise to the claim occurred.

                                  NATURE OF THE ACTION

   5.      Plaintiff brings this class action on behalf of a class of Texas consumers under § 1692

et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt Collections

Practices Act ("FDCPA"), and

   6.      Plaintiff is seeking damages and declaratory relief.



                                           PARTIES
  Case 4:21-cv-02068 Document 1 Filed on 06/24/21 in TXSD Page 3 of 11




   7.      Plaintiff is a resident of the State of Texas, County of Harris, residing at 2814

Copeland Mill Lane, Houston, TX 77047.

   8.      Defendant Convergent is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA with an address at 800 SW 39th Street, Suite #100, Renton,

WA 95805.

   9.      Upon information and belief, Defendant Convergent is a company that uses the mail,

telephone, and facsimile and regularly engage in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

   10.     John Does l-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery and

should be made parties to this action.

                                    CLASS ALLEGATIONS

   11.     Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

   12.     The Class consists of:

           a. all individuals with addresses in the State of Texas;

           a. to whom Defendant Convergent sent a collection letter attempting to collect a

               consumer debt;

           b. containing deceptively worded settlement offers;

           c. which letter was sent on or after a date one (1) year prior to the filing of this

               action and on or before a date twenty-one (2l) days after the filing of this action.

   13.     The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf they attempt to collect and/or

have purchased debts.
  Case 4:21-cv-02068 Document 1 Filed on 06/24/21 in TXSD Page 4 of 11




   14.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

partners, managers, directors and employees of the Defendants and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate

families.

   15.      There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue

is whether the Defendants' written communications to consumers, in the forms attached as

Exhibit A, violate 15 U.S.C. §§ l692e.

   16.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

nor her attorneys have any interests, which might cause them not to vigorously pursue this

action.

   17.      This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:

            a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

               that the Plaintiff Class defined above is so numerous that joinder of all members

               would be impractical.

            b. Common Questions Predominate: Common questions of law and fact exist as

               to all members of the Plaintiff Class and those questions predominance over any

               questions or issues involving only individual class members. The principal issue
  Case 4:21-cv-02068 Document 1 Filed on 06/24/21 in TXSD Page 5 of 11




               is whether the Defendants’ written communications to consumers, in the forms

               attached as Exhibit A violate 15 USC §l692e.

           c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

               The Plaintiffs and all members of the Plaintiff Class have claims arising out of

               the Defendants' common uniform course of conduct complained of herein.

           d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

               class members insofar as Plaintiff have no interests that are adverse to the absent

               class members. The Plaintiff is committed to vigorously litigating this matter.

               Plaintiff has also retained counsel experienced in handling consumer lawsuits,

               complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

               any interests which might cause them not to vigorously pursue the instant class

               action lawsuit.

           e. Superiority: A class action is superior to the other available means for the fair

               and efficient adjudication of this controversy because individual joinder of all

               members would be impracticable. Class action treatment will permit a large

               number of similarly situated persons to prosecute their common claims in a single

               forum efficiently and without unnecessary duplication of effort and expense that

               individual actions would engender.

   18.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff

Class predominate over any questions affecting an individual member, and a class action is

superior to other available methods for the fair and efficient adjudication of the controversy.

   19.     Depending on the outcome of further investigation and discovery, Plaintiff may, at
  Case 4:21-cv-02068 Document 1 Filed on 06/24/21 in TXSD Page 6 of 11




the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).



                                FACTUAL ALLEGATIONS

   20.       Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered above herein with the same force and effect as if the same were set forth at length

herein.

   21.       Some time prior to March 16, 2021, an obligation was allegedly incurred to T-

Mobile, USA by the Plaintiff.

   22.       The T-Mobile, USA obligation arose out of transactions in which money, property,

insurance or services which are the subject of the transactions were primarily for personal,

family or household purposes, specifically telecommunication services.

   23.       The alleged T-Mobile, USA obligation is a “debt” as defined by 15 U.S.C.

§1692a(5).

   24.       T-Mobile, USA is a “creditor” as defined by 15 U.S.C. §1692a(4).

   25.       Defendant Convergent, a debt collector, was contracted by T-Mobile, USA to collect

the alleged debt which originated with T-Mobile, USA

   26.       Defendants collect and attempt to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United

States Postal Services, telephone and internet.



                        Violation I – March 16, 2021 Collection Letter

   27.       On or about March 16, 2021, Defendant Convergent sent Plaintiff a collection letter
  Case 4:21-cv-02068 Document 1 Filed on 06/24/21 in TXSD Page 7 of 11




(the “Letter”) regarding the alleged debt currently owed to Defendant T-Mobile, USA See

Exhibit A.

    28.      The letter states a balance of $512.59.

    29.      The collection letter further states: “We have been authorized to accept payment of

40% of the total amount owed, which is $205.04, in exchange for which T-Mobile, USA will

recall your account and cease all collection activity. If you are interested in taking advantage of

this offer, call our office within 14 days of the date of this letter. Please note that this is not an

offer to accept 40% of your debt as payment in full, but an offer for T-Mobile, USA to remove

your account from further collection efforts. We are not obligated to renew this offer.”

    30.      The letter is deceptive because it implies that in exchange of 40% of the balance the

consumer will achieve some form of settlement, when in actuality it is unclear what form of

settlement the letter is offering.

    31.      The letter states that T-Mobile, USA will recall the account and cease all collection

activity but does not clarify what will occur with the rest of the balance and whether the rest of

the balance would be collected by another collection company in the future.

    32.      Nor does the letter clearly state that the account will be reinstated upon payment of

40% of the balance.

    33.      The letter deceives and misleads the consumer by implying that paying 40% would

achieve results akin to a settlement offer, when in reality the Defendant’s offer contains no

significant benefits and is unclear to what the benefits of the settlement would actually be.

    34.      In addition, the letter contains a misleading heading stating “Reduced Balance

Opportunity.”
  Case 4:21-cv-02068 Document 1 Filed on 06/24/21 in TXSD Page 8 of 11




   35.     The letter states that Plaintiff can pay 40% of her balance, seemingly without

reducing the balance beyond the amount that the Plaintiff actually paid.

   36.     Paying 40% of the balance with a result of the other sixty percent of the balance still

remaining cannot be described as a “Reduced Balance Opportunity,” as the option of paying a

portion of the balance is always available as a means of reducing a balance.

   37.     Moreover, the letter implies that this offer is expiring which is deceptive because the

option of paying half of a balance never actually expires.

   38.     As a result of Defendant’s deceptive, misleading and false debt collection practices,

Plaintiff has been damaged.

                              COUNT I
      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                        15 U.S.C. §1692e et seq.

   39.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

above herein with the same force and effect as if the same were set forth at length herein.

   40.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

   41.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.

   42.     Defendant violated said section by:

           a. Making a false and misleading representation in violation of but not limited to

               §1692e (10).

           b. by failing to delineate to which listed amount the “adjustment” may be applied.
  Case 4:21-cv-02068 Document 1 Filed on 06/24/21 in TXSD Page 9 of 11




    43.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated Section 1692e, et seq. of the FDCPA and is entitled to actual damages, statutory

damages, costs and attorneys’ fees.




                                  DEMAND FOR TRIAL BY JURY


    44.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

a trial by jury on all issues so triable.




                                      PRAYER FOR RELIEF

    WHEREFORE, Plaintiff Wanda Parlins, individually and on behalf of all others similarly

situated demands judgment from Defendant Convergent as follows:


    1.      Declaring that this action is properly maintainable as a Class Action and certifying

Plaintiff as Class representative, and Raphael Deutsch, Esq. as Class Counsel;

    2.      Awarding Plaintiff and the Class statutory damages;

    3.      Awarding Plaintiff and the Class actual damages;

    4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

expenses;

    5.      Awarding pre-judgment interest and post-judgment interest; and

    6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

just and proper.
Case 4:21-cv-02068 Document 1 Filed on 06/24/21 in TXSD Page 10 of 11




 Dated: June 24, 2021                       Respectfully Submitted,

                                           STEIN SAKS PLLC
                                           /s/ Raphael Deutsch
                                           By: Raphael Deutsch, Esq.
                                           Stein Saks, PLLC
                                           285 Passaic Street
                                           Hackensack, NJ 07601
                                           Phone: (201) 282-6500
                                           Fax: (201) 282-6501
                                           Attorneys For Plaintiff

                                     Pending Pro Hac Vice Application
Case 4:21-cv-02068 Document 1 Filed on 06/24/21 in TXSD Page 11 of 11




                                                                        1
